ACCEPTED
                                                                                   04-15-00152-CV
                               04-15-00152-CV                           FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                              3/18/2015 5:23:22 PM
                                                                                     KEITH HOTTLE
                                                                                            CLERK

                             NO. 2013-CI-14809

MARY BARRERA                          §     IN THE DISTRICT COURT
                                                             FILED INOF
                                      §                 4th COURT OF APPEALS
vs.                                   §     BEXAR COUNTY,SANTEXAS
                                                              ANTONIO, TEXAS
                                      §                 03/18/2015 5:23:22 PM
HEB GROCERY COMPANY, L.P.             §                     KEITH E. HOTTLE
                                            45TH JUDICIAL DISTRICT
                                                                 Clerk

                           NOTICE OF APPEAL

TO THE COURT:

      Plaintiff, Mary Barrera, hereby give notice of his desire to appeal the

final judgment signed on February 18, 2015, by the 45th Judicial District

Court of Bexar County, Texas, in cause number 2013-CI-14809, styled

Mary Barrera v. HEB Grocery Company, L.P. Appeal is hereby taken to

either the Fourth Courts of Appeals in Bexar County, Texas. This notice is

filed by plaintiff, Mary Barrera.

      Dated: March 13, 2015.

                                      Respectfully submitted,
                                      /s/Timothy A. Hootman
                                      Timothy A. Hootman,
                                      SBN 09965450
                                      2402 Pease St
                                      Houston, TX 77003
                                      713.247.9548
                                      713.583.9523 (f)
                                      E-mail: thootman2000@yahoo.com
                                      /s/Brian H. Crockett
                                      Brian H. Crockett, SBN 24074094
                                      10565 Katy Fwy, Ste 400
                                      Houston, TX 77024
                                      713.779.3467
                                      888.779.3237
                                      ATTORNEYS FOR APPELLANT

                                     1
                         CERTIFICATE OF SERVICE

      I hereby certify that, in accordance with Rule 9.5 of the Texas Rules

of Appellate Procedure, I have served the forgoing document upon the

following attorneys by personal mail, commercial delivery service, fax, or

electronic service:

             Norma Herrera-Worley
             BARTON, EAST & CALDWELL, P.L.L.C.
             One River Place
             700 North St. Mary’s St, Ste 1825
             San Antonio, TX 78205
Dated: March 13, 2015.

                                     /s/Timothy A. Hootman
                                     Timothy A. Hootman




                                    2